COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-286-CV
 
 
MELISSA DEANNE JETTON                                                   APPELLANT
 
                                                   V.
 
MARTHA HERNANDEZ AND                                          APPELLEES
AN DEALERSHIP HOLDING
CORP. 
D/B/A AUTONATION AND 
BANKSTON
CHEVROLET                                                                       
 
                                              ------------
 
           FROM THE 348TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Melissa Jetton is attempting to appeal
from a trial court order granting summary judgment in favor of appellees AN
Dealership Holding Corp. d/b/a AutoNation and Bankston Chevrolet.  On August 23, 2007, we notified Appellant
that we were concerned that this court may not have jurisdiction over this
appeal because the order granting summary judgment does not appear to dispose
of all parties and issues in the case, nor does it appear to be an appealable
interlocutory order.  See Lehmann v.
Har‑Con Corp., 39 S.W.3d 191, 192‑93 (Tex. 2001).  Additionally, we informed Appellant that the
trial court had confirmed that no severance order had been signed severing
Appellant=s claims against AN Dealership
Holding Corp. and Bankston Chevrolet from Appellant=s claims
against the other parties in the case. 
We also informed Appellant that the appeal would be dismissed for want
of jurisdiction unless Appellant or any party desiring to continue the appeal
filed with the court within ten days a response showing grounds for continuing
the appeal.  We have not received any
response to the jurisdiction letter.
Because there is no final judgment or appealable
interlocutory order, we dismiss this case for want of jurisdiction.  See Tex.
R. App. P. 42.3(a); 43.2(f).
 
 
PER
CURIAM
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: September 27, 2007
 
 




[1]See Tex. R. App. P. 47.4.